Title: To George Washington from Henry Lee, Jr., 27 April 1799
From: Lee, Henry Jr.
To: Washington, George



Dear Sir
Stratford 27th April [1799]

On my way to North[umberlan]d election I recd yr favor of the ⟨illegible⟩ instant.
In the course of the last ⟨month⟩ I rented out my distillery to a Mr ⟨illegible⟩ of Frederic, now residing in this county & sold to him all my corn.
Had your application preceded the sale I would most chearfully have given you the preference.
I will try to purchase 100 or 200 ⟨bls⟩ for you on the terms you mention & if I succeed you will know from me personally, as in a few days I shall set out for Alexa. & Loudon. Your most respely

H. Lee

